DETAILED ACTION
This action is responsive to the response filed on 04/19/2021. Claims 1-16, 18 and 20 are pending in the case. Claims 1, 9 and 16 are independent. Claims 9-15 are withdrawn. Claims 17 and 19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner notes that a translation of said application has not been made of record, and there is no statement of accuracy of a translation of the certified copy.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to claims 5-8, the rejections of claims 5 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejections of Claims 3, 4, 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the previous Office Action; therefore the corresponding objections and rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 each recite, “wherein different context information corresponding to the external speech recognition-based AI device is be stored for each of the edge servers to which the electronic device is connected,” (emphasis added). Applicant points to at least ¶ [0204] of the originally filed specification as support for the amendment. It is unclear if the amendment was intended to recite, “wherein different context information corresponding to the external speech recognition-based AI device may be stored for each of the edge servers to which the electronic device is connected”, “wherein different context information corresponding to the external speech recognition-based AI device is stored for each of the edge servers to which the electronic device is connected”, “wherein different context information corresponding to the external speech recognition-based AI device is being stored for each of the edge servers to which the electronic device is connected” or some other variation of the claim. For examination purposes, Examiner assumes the limitation to read, “wherein different context information corresponding to the external speech recognition-based AI device is

Also, Claims 1 and 16 recite, “in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first server,” (emphasis added). There is insufficient antecedent basis for this limitation in the claims as the claims have been amended to recite, “a first edge server”. For examination purposes, Examiner assumes the limitation to recite, “in  edge server,”.

Claims 2-8, 18 and are dependents of Claims 1 and 16, respectively, and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1 and 16; therefore they are rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-6, 8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20130069985 A1, previously cited), hereinafter Wong in view of Kim et al (US 20120105447 A1, previously cited), hereinafter Kim, and White (US 20190065975 A1, previously cited), hereinafter White, Yun et al. (US 20150078667 A1, previously cited), hereinafter Yun, Watanabe (US 20190026265 A1, newly cited), hereinafter Watanabe, and Gross et al. (US 20160360382 A1, newly cited), hereinafter Gross.

Regarding Claim 1, Wong teaches:
An electronic device comprising: (See FIG. 1, wearable computing device 10)
a display; (See FIG. 1, head mounted display (HMD) 20 [0040])
a camera; (See FIG. 1, camera 26 [0047])
a wireless communication circuit; (See FIG. 1, wireless communication interface 16 and 18 [0037]-[0039], [0042], [0046] and [0048])
at least one processor operatively connected to the display, the camera, and the wireless communication circuit; and (See FIG. 1, processor 22 [0042])

obtain an image including an external… device… via the camera, (See FIG. 1, target device 14, the point-of-view images obtained by camera 26 may be used to detect and identify target devices that are within the environment of wearable computing device 10 [0048], the information regarding the environment includes an image (either a still image or a video image) that is captured by a camera, for example, a camera mounted on the HMD [0073] The target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, thermostat, garage door, etc. Alternatively, target device 14 could be an office appliance or device, such as a copy machine, fax machine, projection system, security system, etc. Other examples of target device 14 are also possible. [0036])
transmit first data including the image and (the wearable computing device may transmit the image to a server network, and the server network may perform the image analysis and transmit back to the wearable computing device information that identifies the target device [0073])
context information to (in addition to images, the wearable computing device could obtain other types of information about its environment… the wearable computing device may determine its location, communicate its location to the server network, and 
a first… server among a plurality of… servers via the wireless communication circuit, (See FIG.1 server network 12 and wireless communication interface 16 and 18 [0036] and [0037] The server network 12 is a network of one or more servers and may include one or more databases or other components [0036])
receive, from the first… server, second data including a list including names of first applications selected based on the context information among a plurality of applications… (Based on the identification of the target device, the wearable computing device may obtain target device information related to the target device. For example, the target device information may include information that defines a virtual control interface for controlling the target device. The target device information may also include information that identifies a defined area of the target device on which the virtual control interface is to be provided [0077] the virtual control interface displayed by the HMD may include one or more user interface elements, such as virtual buttons, that allow the wearer to control the target device. [0029], The virtual control interface may be defined in terms of its visual elements, which could appear as virtual buttons, switches, scroll bars, keys, or any other known elements for receiving input from a user. The virtual control interface may also be defined in terms of one or more control instructions for controlling the target device. For example, a particular visual element of a virtual control interface, such as a virtual button, may be associated with a particular control instruction, so that actuation of the virtual button may result in its associated control instruction being sent to the target device [0045] the virtual control interface could 
via the wireless communication circuit, and (the wearable computing device may obtain the target device information by querying a server network. [0080] wireless communication interface 16 and 18 [0037]-[0039], [0042], [0046] and [0048])
display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external… device, (the wearable computing may be able to recognize the target device when it is in the wearer's field of view and be able to display the virtual control information as an image that is superimposed over the defined area of the target device in the wearer's field of view. [0077], Once the wearable computing device has obtained target device information that defines a virtual control interface, the wearable computing device may control the HMD to display the virtual control information as an image superimposed over the defined area of the target device [0081] the virtual control interface may be displayed so that it appears to be on the actual surface of the target device in the defined area [0082])
in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first server, and (With the virtual control interface being displayed, the wearable computing device may recognize a control instruction for the target device… The control instruction could 
display, on the display, another GUI corresponding to a screen generated by the first… server based on an execution of the second application, (the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device. [0087], The target device may then act in response to the control instruction [0088], e.g. In FIG. 9, the garage door is in a closed state. In response to identifying the garage door and determining that it is in a closed state, the wearable computing device may display a virtual control interface that is superimposed over the garage door, as illustrated in FIG. 9. The virtual control interface may include the text "Open garage door?"... The wearer of the wearable computing device may interact with the virtual control interface in various ways. For example, an up-and-down motion of the wearer's head may be interpreted as a "Yes" that causes the wearable computing device to transmit a signal (such as an RF signal) that opens the garage door. [0104]-[0105], FIG. 10 illustrates a virtual control interface for a garage door in an open state. In this example, the virtual control interface includes the text "Close garage door?" The wearable computing device may display the virtual control interface based on proximity to the open garage door and a determination that the garage door is in an open state. [0109])

wherein the first applications are supported by the external… device. (the target device information may include information that defines a virtual control interface for controlling the target device. The target device information may also include information that identifies a defined area of the target device on which the virtual control interface is to be provided [0077] the virtual control interface displayed by the HMD may include one or more user interface elements, such as virtual buttons, that allow the wearer to control the target device. [0029], The virtual control interface may be defined in terms of its visual elements, which could appear as virtual buttons, switches, scroll bars, keys, or any other known elements for receiving input from a user. The virtual control interface may also be defined in terms of one or more control instructions for controlling the target device. For example, a particular visual element of a virtual control interface, such as a virtual button, may be associated with a particular control instruction, so that actuation of the virtual button may result in its associated control instruction being sent to the target device [0045] the virtual control interface could include a number of virtual buttons, with each virtual button associated with a distinct control instruction [0084], e.g. FIG.s 5, 9 and 10, FIG. 5 illustrates an example of how virtual control interfaces may be displayed on a refrigerator/freezer [0089], FIGS. 9 and 10 illustrate how a virtual control interface may be provided for a garage door [0103])

Wong further suggests:
wherein the first… server is [a]… server connected to a base station to which the electronic device is connected among a plurality of base stations, (Wireless 
wherein the plurality of the applications are executed in the first… server, and (the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device. [0087])

As shown above, Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, thermostat, garage door, etc. Alternatively, target device 14 could be an office appliance or device, such as a copy machine, fax machine, projection system, security system, etc. Other examples of target device 14 are also possible. (Wong [0036]), and teaches obtain an image including an external device via the camera, as shown above, but may not explicitly disclose:
an external speech recognition-based artificial intelligence (AI) device which is associated with an account of a user of the electronic device (emphasis added);
…
wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external speech recognition-based AI device, (emphasis added)
speech recognition-based AI device.

Wong also teaches transmit first data including the image and context information to a first server among a plurality of servers via the wireless communication circuit, receive, from the first server, second data including a list including names of first applications selected based on the context information among a plurality of application via the wireless communication circuit, and display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external device, in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first server, and display, on the display, another GUI corresponding to a screen generated by the first server based on an execution of the second application, however Wong may not explicitly disclose that the first server among the plurality of servers is a first edge server among a plurality of edge servers (emphasis added).

Also, as shown above, Wong teaches that the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device (Wong [0087]), which suggests but may not explicitly disclose:
a plurality of applications installed in the first edge server (emphasis added)
…
executed in the first edge server, and (emphasis added)

Furthermore, Wong teaches that the wireless communication interface 16 could use any form of wireless communication that can support bi-directional data exchange over a packet network (such as the internet). For example, wireless communication interface 16 could use 3G cellular communication, such as CDMA, EVDO, GSM/GPRS, or 4G cellular communication, such as WiMAX or LTE (Wong [0037]), which suggests but may not explicitly disclose:
wherein the first edge server is an edge server connected to a base station to which the electronic device is connected among a plurality of base stations, (emphasis added)

Finally, Wong may not explicitly disclose:
wherein different context information corresponding to the external speech recognition-based AI device is be stored for each of the edge servers to which the electronic device is connected.

Kim teaches:
obtain an image including an external… device which is associated with an account of a user of [an] electronic device (if the control target device 20 corresponding to the image is a device previously registered in the user terminal 10 at step S230, the user terminal 10 may recognize the control target device 20 by comparing the image 
via [a] camera, (operates the camera 13 to capture an image of a control target device 20 that is to be controlled in order to check the current state of the control target device 20 or to control the control target device 20 [0079])
receive… second data including a list including names of first applications… (receives the current state information and control information of the control target device 20 [0083])
display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external… device (the user terminal 10 displays the current state information and control information of the control target device 20 on the image, captured at step S200 [0084])



One would have been motivated to make such a modification so that information about devices familiar to a user is stored in a terminal, and those devices can be simply controlled merely by indicating the devices, so that various devices can be controlled in a wireless manner using the same single user terminal on the basis of augmented reality rather than simply using augmented reality only as a technology for obtaining new information, thus improving convenience (Kim [0087]).


an external speech recognition-based artificial intelligence (AI) device (emphasis added);

Also, as shown above, Wong teaches that the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device (Wong [0087]), which suggests but may not explicitly disclose:
a plurality of applications installed in the first edge server (emphasis added)
…
wherein the plurality of the applications are executed in the first edge server, and (emphasis added)

White teaches:

transmit first data including… context information to a first… server among a plurality of… servers via [a] wireless communication circuit, (See FIG.s 2, 4A and 4B, context data 304 and user data 306 are collected and fed into the contextual skills model 216 [0044] user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037] Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034] context data related to the user's location, date and time information [0029] see FIG. 2, servers 106a-n and server 106 with contextual skills system 200, and The one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one or more local area networks (LANs) or wide area networks 
receive, from the first… server, second data including a list including names of first applications selected based on the context information among a plurality of applications installed in the first… server via the wireless communication circuit, and display a graphical user interface (GUI) on [a] display, based at least partly on the second data, wherein the GUI includes the list… with… the external speech recognition-based AI device, (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... the skills recommendations 308 are displayed in a GUI on a display screen integrated with or communicatively attached to the user's client computing device 102 and/or played as audio output via a speaker integrated with or communicatively attached to the user's client computing device 102 [0045] one or more top ranking skills 222 are provided to the user 202 (e.g., via an audio channel, displayed on a screen, or passed to a companion device [0034] See FIG. 2, Skills 222a-n; a skill provider 204 can take a variety of forms, including... a remote (e.g., web-based) application or service, a skill store, or the like [0025], available skills 222 can include skills 222 provided by one or more skill providers 204, (e.g.,... remote (e.g., 
in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first server, and (a user 202 may invoke a particular skill 222 via a client computing device 102 [0029], user interaction data, such as application usage data… whether other users invoked a skill 222 that was recommended to them [0046])
…  a screen generated by the first… server based on an execution of the second application, (a skill provider 204 can take a variety of forms, including... a remote (e.g., web-based) application or service, a skill store, or the like [0025], available skills 222 can include skills 222 provided by one or more skill providers 204, (e.g.,... remote (e.g., web-based) applications or services, or the like)) [0034], The skills 222 includes various skills 222 made available by a plurality of skill providers 204, including... web-based skill providers 204. [0044] e.g. skill provider(s) 204a-n part of servers 106 in FIG. 2; any number of client computing devices 102, data sources 104, servers 106, and sensors 108 can be employed within the example operating environment 100 within the scope of the present disclosure. Each can comprise a single device [0022] the skills 222 are shown displayed on a screen of the user's client computing device 102 [0037])
…

wherein the first applications are supported by the external speech recognition-based AI device. (The at least one digital personal assistant 206 can support various functionalities and skills 222a-n (generally 222) provided by one or more skill providers 204a-n (generally, 204). [0025], Various skills 222 supported by digital personal assistants 206 can provide functionalities [0026])

White also suggests:
wherein the first… server is [a]… server connected to a base station to which the electronic device is connected among a plurality of base stations, (The one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one or more local area networks (LANs) or wide area networks (WANs). In some examples, network 110 

Given that Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, thermostat, garage door, etc. Alternatively, target device 14 could be an office appliance or device, such as a copy machine, fax machine, projection system, security system, etc. Other examples of target device 14 are also possible (Wong [0036]) and Kim teaches that the augmented reality screen related to control can vary according to the control target device 20 (Kim [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external device of Wong and Kim to be an external speech recognition-based artificial intelligence (AI) device which is associated with an account of a user of the electronic device, and the plurality of the applications are executed in the first server, as taught by White, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to provide an improved user experience, addressing a cold-start issue, where the user may not be aware of the available skills and functionalities, and so the user does not need to use computing resources for manually searching for a desired skill that is appropriate for the user's current context (White [0018]).

wherein the first edge server is an edge server connected to a base station to which the electronic device is connected among a plurality of base stations, (emphasis added)

Yun teaches:
wherein [a] first… server is [a]… server connected to a base station to which [an] electronic device is connected among a plurality of base stations, (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network; If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The 

Given that both Wong and White teach contextual information including location information, and also teach the wireless communication can any form of wireless communication that can support bi-directional data exchange, together with the teachings of Yun of providing bidirectional communication via a receive path and a transmit path, including signals transmitted by base stations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication in the combination of Wong, Kim and White to include the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations, as taught by Yun, to meet the claim limitations with a reasonable expectation of success.



As shown above, the combination of Wong, Kim, White and Yun teaches transmit first data including the image and context information to a first server among a plurality of servers via the wireless communication circuit, receive, from the first server, second data including a list including names of first applications selected based on the context information among a plurality of applications installed in the first server via the wireless communication circuit, and display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external speech recognition-based AI device, in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first server, and display, on the display, another GUI corresponding to a screen generated by the first server based on an execution of the second application, wherein the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations,… wherein the plurality of the applications are executed in the first server, and wherein the first applications are supported by the external speech recognition-based AI device, however the combination of Wong, Kim, White and Yun may not explicitly disclose that the first server is a first edge server (emphasis added).

An electronic device comprising: a display; a camera;
a wireless communication circuit; at least one processor operatively connected to the display, the camera, and the wireless communication circuit; and a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one processor to: (See FIG. 2, peripheral apparatus, e.g. smart phone 54; a camera, or various kinds of sensors disposed on the… the peripheral apparatuses 5 (the television receiver 51, the audio device 52, the lighting device 53, the smart phone 54, connected with the information processing apparatus 1 by wire/wireless [0072] The peripheral apparatuses 5 are various types of devices that exist in the periphery of the information processing apparatus 1 (or in the periphery of a user), and, include a voice output section, a display output section, a lighting output section and the like [0034], electronic circuits, such as a CPU (Central Processing Unit) and a microprocessor. Moreover, the control section 12 may include a ROM (Read Only Memory) that memorizes programs to be used, calculation parameters, etc. and a RAM (Random Access Memory) that memorizes temporarily parameters etc. that change appropriately [0033], [0043])
…
an external speech recognition-based artificial intelligence (AI) device… associated with… the electronic device… transmit first data… to a first edge server among a plurality of edge servers via the wireless communication circuit, receive, from the first edge server, second data including…  a plurality of applications installed in the first edge server via the wireless communication circuit, and… wherein the first edge network] to which the electronic device is connected…, wherein the plurality of the applications are executed in the first edge server, (See FIG. 2, the information processing apparatus 1 is connected with the server 2 through a network 3... The peripheral apparatuses 5 are various types of devices that exist in the periphery of the information processing apparatus 1 (or in the periphery of a user), and, include ... a smart phone 54 [0034], the information processing apparatus 1 according to the present embodiment includes a voice input section 10 (for example, microphone array) and a voice output section 16, and, has an agent function to realizes a voice dialogue with a user [0031], an edge server between the information processing apparatus 1 and the server 2. The edge server includes a subset (external subset) that corresponds to at least any of the utterance meaning analyzing section 201, the information retrieving section 202, the context recognizing section 203, the response information creating section 204, or the user registration information memorizing section 22. The external subset of the edge server has a performance higher than that of the subset (internal subset) of the information processing apparatus 1 [0106] The response information creating section 204 creates information with regard to a response relative to a user's utterance. [0073])

Given that both Wong and White teach contextual information including location information, and also teach the wireless communication can any form of wireless communication that can support bi-directional data exchange, together with the teachings of Yun of providing bidirectional communication via a receive path and a transmit path, including signals transmitted by base stations and that Yun teaches that 

One would have been motivated to do so because the edge server has a performance higher than that of the subset (internal subset) of the information processing apparatus (Watanabe [0106]) and so it becomes possible to perform a response suitable under various environments and easy to understand by outputting the response in accordance with a context (Watanabe [0011]).

The combination of Wong, Kim, White, Yun and Watanabe may not explicitly disclose:
wherein different context information corresponding to the external speech recognition-based AI device is be stored for each of the edge servers to which the electronic device is connected,

Gross teaches:


Given that Wong teaches that the content of the displayed image could relate to any number of contexts, including but not limited to the wearer's current environment, an activity in which the wearer is currently engaged, the biometric status of the wearer, and any audio, video, or textual communications that have been directed to the wearer 

One would have been motivated to make such a modification to quickly serve results back to the device (Gross [1406]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.

wherein the context information comprises at least one of… location information… (in addition to images, the wearable computing device could obtain other types of information about its environment… the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. [0075]-[0077])

White also teaches:
wherein the context information comprises at least one of user account information, (user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037])
location information, or (Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034])
time information of the electronic device. (context data related to the user's location, date and time information [0029])

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Wong may not explicitly disclose:


White teaches:
wherein the second data comprises information indicating a priority of the first applications, and wherein the instructions further cause the at least one processor to display the list on the display based on the priority. (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... the skills recommendations 308 are displayed in a GUI on a display screen integrated with or communicatively attached to the user's client computing device 102 and/or played as audio output via a speaker integrated with or communicatively attached to the user's client computing device 102 [0045] one or more top ranking skills 222 are provided to the user 202 (e.g., via an audio channel, displayed on a screen, or passed to a companion device [0034] See FIG. 2, Skills 222a-n)

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 3 is incorporated.

wherein the information indicating the priority of the first applications is based on at least one of the user account information, the location information, the time information, alphabetical order of the names of the first applications, or usage history of the electronic device.

White teaches:
wherein the information indicating the priority of the first applications is based on at least one of (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044])
the user account information, (user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037])
the location information, (Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034])
the time information, (context data related to the user's location, date and time information [0029])
alphabetical order of the names of the first applications, or
usage history of the electronic device. (user interaction information ( e.g., application usage, online activity, searches, voice data such as automatic speech 

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 2 is incorporated.
Wong may not explicitly disclose:
wherein the location information comprises network information of a network to which the electronic device is connected, and wherein the list of the first applications comprises a user-specific application group or a generic application group which is determined based on the network information.

White teaches:
wherein the location information comprises network information of a network to which the electronic device is connected, and (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the client computing device 102)… other user device data (which may include device settings, profiles, network-related information (e.g., network name or ID, domain information, workgroup information, connection data, wireless network data, or configuration data, data 
wherein the list of the first applications comprises (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... the skills recommendations 308 are displayed in a GUI on a display screen integrated with or communicatively attached to the user's client computing device 102 and/or played as audio output via a speaker integrated with or communicatively attached to the user's client computing device 102 [0045] or more top ranking skills 222 are provided to the user 202 (e.g., via an audio channel, displayed on a screen, or passed to a companion device [0034] See FIG. 2, Skills 222a-n)
a user-specific application group or (As illustrated, the top-ranking skill recommendations 308a, b, c, provided to the second user 202b differ from the top-ranking skill recommendations 308a, b, c provided to the first user 202 [0038])
a generic application group (predict a skill 222 that a particular user 202 is likely to invoke and use based at least in part on cohort analysis, wherein a cohort is a group of users who share at least one common characteristic. For example, rather than looking at each user 202 as a single unit, the model training engine 214 breaks users into related groups or cohorts for analysis. [0032])
which is determined based on the network information. (Context data can include, for example: properties or characteristics of the client computing device(s) 102 

Yun also teaches:
wherein [the] location information comprises network information of a network to which the electronic device is connected, and (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network, If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The wearable computer 1400 is capable of providing bidirectional communication via a receive path and a transmit path. On the receive path, signals transmitted by base stations are received by an antenna 1412 and are provided to a receiver (RCVR) 1414. The receiver 1414 conditions and digitizes the received signal and provides samples, such as the conditioned and digitized digital signal, to a digital section 1420 for further processing. On the transmit path, a transmitter (TMTR) 1416 receives data to be transmitted from the digital section 1420, processes and conditions the data, and generates a modulated signal, which is transmitted via the antenna 1412 to the base stations. The receiver 1414 and the 

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Wong may not explicitly disclose:
wherein the network information indicates at least one of a type of the network to which the electronic device is connected, a speed of the network, connectivity of the network, capability of the network, service availability of the network, or a type of an server connected to the network.

White teaches:
wherein the network information indicates at least one of a type of the network to which the electronic device is connected, … connectivity of the network, … service availability of the network, … (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the client computing device 102)… other user device data (which may include device settings, profiles, network-related information ( e.g., network name or ID, domain information, workgroup information, connection data, wireless network data, or configuration data, data regarding the model 

Yun also teaches:
wherein the network information indicates at least one of … connectivity of the network, … service availability of the network.... (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network, If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The wearable computer 1400 is capable of providing bidirectional communication via a receive path and a transmit path. On the receive path, signals transmitted by base stations are received by an antenna 1412 and are provided to a receiver (RCVR) 1414. The receiver 1414 conditions and digitizes the received signal and provides samples, such as the conditioned and digitized digital signal, to a digital section 1420 for further processing. On the transmit path, a transmitter (TMTR) 1416 receives data to be transmitted from the digital section 1420, processes and conditions the data, and generates a modulated signal, which is transmitted via the antenna 1412 to the base stations. The receiver 1414 and the transmitter 1416 may be part of a transceiver that may support CDMA, GSM, LTE, LTE Advanced, etc. [0080])	Yun et al. (US 20150078667 A1)

Claim 1.

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Wong teaches:
a sensor configured to detect a motion of the electronic device, (See FIG. 1, Sensors 28 may further include one or more motion sensors, such as accelerometers and/or gyroscopes [0049])

Wong may not explicitly disclose:
wherein the instructions further cause the at least one processor to, while the camera is directed toward the external speech recognition-based AI device, obtain the image when the sensor detects substantially no motion of the electronic device during a selected period of time or in response to a user input.

Kim teaches:
a sensor configured to detect a motion of the electronic device, (a gyro sensor [0068])
wherein the instructions further cause the at least one processor to, while the camera is directed toward the external speech recognition-based AI device, obtain the image … in response to a user input. (The input unit 12 receives control commands from a user. The camera 13 captures an image required to recognize the identification (ID) of a control target device 20 with a marker attached thereto, and also captures an 

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Claim 16 is directed to a method of operating an electronic device in an augmented reality (AR) environment, that is substantially the same as the instructions executed by the processor of the electronic device of Claim 1, and is therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 16 is incorporated.
Wong may not explicitly disclose:
wherein the second data indicates a priority of the first applications, and wherein displaying the GUI comprises displaying names of the first applications in an order, based at least partly on the priority.

White teaches:
wherein the second data indicates a priority of the first applications, and wherein displaying the GUI comprises displaying names of the first applications in an order, based at least partly on the priority. (See FIG. 3B, a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to 

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 16.

Regarding Claim 20, the rejection of Claim 16 is incorporated.
Wong may not explicitly disclose:
wherein displaying the GUI comprises displaying content of the first applications in response to a user utterance to wake up the external speech recognition-based AI device.

White teaches:
wherein displaying the GUI comprises displaying content of the first applications in response to a user utterance to wake up the external speech recognition-based AI device. (In some examples, the event corresponding to a contextual skill recommendation is an explicit user request. For example, the explicit user request can be a spoken utterance, typed text, a selection of a button or GUI element, a touch on a touch sensitive surface or control, a gesture, shaking the client computing device 102, 

Given that Wong teaches that the wearable computing device may recognize inputs received through a user interface as control instructions for the target device. Such input may include, for example… voice commands. (Wong [0031]) and the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface (Wong [0086]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the GUI of Wong to include displaying content of the applications in response to a user utterance to wake up the external speech recognition-based AI device, as taught by White.

One would have been motivated to make such a modification to provide an improved user experience, addressing a cold-start issue, where the user may not be aware of the available skills and functionalities, and so the user does not need to use computing resources for manually searching for a desired skill that is appropriate for the user's current context (White [0018]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Kim, White, Watanabe and Gross as applied to claim 1 above, and further in view of Kirihara (US 20170047064 A1, cited in previous Office Action), hereinafter Kirihara.

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Wong may not explicitly disclose:
wherein the instructions further cause the at least one processor to display an execution screen of an application included in the list of the first applications via the display, based at least partly on a user utterance received by the external speech recognition-based AI device.

Kirihara teaches:
instructions further cause at least one processor to display (processing device 10 to "show the list of functions (executable applications) of the information processing device 10". In response to this, the information processing device 10 outputs speech information c21 of "Clock, weather forecast, family calendar can be shown", and displays display information v11, display information v13, and display information v15 respectively indicating "clock", "weather forecast", and "family calendar" in coordination with the output of the speech information c21. [0048])
an execution screen of an application included in [a] list of… first applications via [a] display, based at least partly on a user utterance received by [an] external speech recognition-based AI device. (the information processing device 10 acquires, as the speech input c10, the content of what the user Ua says, and responds to the request of 

Given that Wong teaches that the wearable computing device may recognize inputs received through a user interface as control instructions for the target device. Such input may include, for example… voice commands. (Wong [0031]) and the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface (Wong [0086]), and The target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10 (Wong [0036]), and White teaches the at least one digital personal assistant 206 employs an NUI that can receive spoken utterances from the user 202 that are processed with voice or speech recognition technology (White [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface voice commands for controlling the target device directly or indirectly of Wong, as modified by 

One would have been motivated to make such a modification to allow a user of the interactive user interface based on speech inputs to more intuitively recognize the information (Kirihara [0003]).

Response to Arguments
Applicant’s arguments, see pgs. 10-14 of the response filed 04/19/2021, with respect to the rejection(s) of claim(s) 1 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe and Gross.
With respect to the arguments for Claims 1 and 16 the rejection has been amended to cite the relevant portions from Watanabe and Gross, in combination with Wong, Kim, White and Yun, which teach the amended portions of the claims.
In regard to the dependent claims, dependent claims 2-8, 18 and 20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179